 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT

 9                     EASTERN DISTRICT OF CALIFORNIA
10                              ----oo0oo----
11

12   GLADYS LABEAUX and SANDY               No. 2:19-cv-01990 WBS CKD
     LABEAUX,
13
                  Plaintiffs,
14                                          ORDER
          v.
15
     JOHNSON & JOHNSON, and JOHNSON &
16   JOHNSON CONSUMER INC., f/k/a
     JOHNSON & JOHNSON CONSUMER
17   COMPANIES, INC.,

18                Defendants.

19
20                              ----oo0oo----
21              Pursuant to 28 U.S.C. § 455(b)(4), the undersigned
22   hereby recuses himself as the judge to whom this case is assigned
23   because the undersigned has a financial interest in Johnson &
24   Johnson.
25              IT IS THEREFORE ORDERED that the Clerk of the Court
26   reassign this case to another judge for all further proceedings,
27   making appropriate adjustments in the assignments of civil cases
28
                                        1
 1   to compensate for such reassignment.

 2             IT IS FURTHER ORDERED that any previous orders issued

 3   by the undersigned judge in this case are hereby VACATED and SET

 4   ASIDE, and any dates previously set by the undersigned judge in

 5   this case are hereby VACATED.

 6   Dated:   October 3, 2019

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                     2
